Putnam, J.:
Plaintiff, a longshoreman, not a seaman, was loading steel billets upon an outward-bound steamer at Hoboken in March, 1918, during the war. Defendant as employer is sued for personal injuries from defects in a truck in having a bent axle. It was to carry heavy steel billets from the hatch to the stowage in the lower betweendecks. After testimony that this defect had been complained of to defendant’s representa*225tive, who. told the men that it was all right and to go on, and that later the truck tipped over, letting the billets strike plaintiff, the issues of negligence, contributory negligence and assumption of risk were for the jury; and no error is found in the court’s charge. A longshoreman does not stand in the same class as a seaman; the former can quit the job, but by ship’s discipline seamen must obey and keep on using the ship’s appliances. (Eldridge v. A. S. Co., 134 N. Y. 187; Cricket S. S. Co. v. Parry, 263 Fed. Rep. 523.) The circumstance that stevedores now have the security of a maritime lien (Atlantic Transport Co. v. Imbrovek, 234 U. S. 52) does not change their rights and duties when suing an employer at common law.
The judgment and order are, therefore, affirmed, with costs.
Present — Blackmar, P. J., Mills, Rich, Putnam and Jaycox, JJ.
Judgment and order unanimously affirmed, with costs.